UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported) August 15, 2011 THE PROCTER & GAMBLE COMPANY (Exact name of registrant as specified in its charter) Ohio 1-434 31-0411980 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) One Procter & Gamble Plaza, Cincinnati, Ohio (Address of principal executive offices) Zip Code (513) 983-1100 (Registrant's telephone number, including area code) Zip Code [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01Other Events. On August 15, 2011, The Procter & Gamble Company (the “Company”) closed an underwritten public offering of $1,000,000,000 aggregate principal amount of 0.700% Notes due 2014 and $1,000,000,000 aggregate principal amount of 1.450% Notes due 2016 under the Company’s Registration Statement on Form S-3 (Registration No.333-161767). Legal opinions related to these notes are attached hereto as Exhibits (5)(a) and (5)(c) and are incorporated herein by reference. Item9.01Financial Statements and Exhibits. (d)The following exhibits are being filed with this Current Report on Form 8-K. Exhibit Number Description (5)(a) Opinion of Jason P. Muncy, Esq., Associate Director & Associate General Counsel of the Company. (5)(c) Opinion of Fried, Frank, Harris, Shriver & Jacobson LLP, which is referred to in the opinion filed as Exhibit (5)(a). (23)(a) Consent of Jason P. Muncy, Esq., which is contained in his opinion filed as Exhibit (5)(a). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. THE PROCTER & GAMBLE COMPANY BY: /s/ SUSAN S. WHALEY Susan S. Whaley Assistant Secretary August 15, 2011 EXHIBIT INDEX Exhibit Number Description (5)(a) Opinion of Jason P. Muncy, Esq., Associate Director & Associate General Counsel of the Company. (5)(c) Opinion of Fried, Frank, Harris, Shriver & Jacobson LLP, which is referred to in the opinion filed as Exhibit (5)(a). (23)(a) Consent of Jason P. Muncy, Esq., which is contained in his opinion filed as Exhibit (5)(a).
